DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, polymeric lactide species and alkylaryl for R’ and R”, claims 1-4 and 9-10 in the reply filed on 8 January 2021 is acknowledged.
Claims 5-8 and 11-22 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein both R' and R" are saturated, and wherein each R' and R" is independently an alkyl, an aryl, an alkylaryl, or an acetyl”, which renders the claim indefinite as alkylaryl is not saturated. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by  US2016/0312573A1 (Kraemer).
Regarding claims 1 and 3-4, Kraemer teaches a diverting agent  consists of degradable particles such as polylactide([0027] and [0066]), wherein the particles have a diameter of 4 mesh to 10 mesh ([0070]), i.e., 2 to 4.76 mm, which meets the claimed volume amount,  particle  size  and polymer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  2 is  rejected under 35 U.S.C. 103 as being unpatentable over Kraemer.
The teachings of Kraemer are set forth above. 
Kraemer teaches the particles have a diameter of 4 mesh to 10 mesh ([0070]), i.e., 2 to 4.76 mm, which encompasses the claimed size range.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the particles of the instantly claimed size range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer as applied to claims 1-4 above, and further in view of US2010/0212906A1 (Fulton).
The teachings of Kraemer are set forth above. 

Kreamer does not expressly discloses the instantly claimed formula, q, R’ and R”.
Fulton teaches that a diverting agent comprises derivatives of oligomeric lactide of the formula ([0031] and claim 17):
 
    PNG
    media_image1.png
    249
    513
    media_image1.png
    Greyscale


which meets the claimed formula, q, R’ and R”.
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the oligomeric lactide of Fulton in the method of Kraemer. The rationale to do so would have been the motivation provided by the teachings of Fulton that to do so would predictably provide improved characteristic of the diverting agents ([0032]). 

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton.
Regarding claims 1-4, Fulton teaches a degradable diverting material consists of  degradable polymers ([0005] and [0026]), wherein the diverting material may be formed of particles of 100 mesh to about one quarter inch ([0038]), i.e., 0.149 mm to 6.35 mm, which encompasses the claimed size range.
prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 9 and 10, Fulton teaches the  degradable diverting material comprises derivatives of oligomeric lactide of the formula ([0031] and claim 17):


    PNG
    media_image1.png
    249
    513
    media_image1.png
    Greyscale

which meets the claimed formula, q, R’ and R”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1768